Citation Nr: 9920760	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-10 036	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1963 to May 1964.  
This appeal arises from a February 1998 rating decision which 
denied a compensable rating for service-connected bilateral 
hearing loss.  In the March 1998 Notice of Disagreement, the 
veteran requested that a previously denied claim for service 
connection for tinnitus be reopened.  This issue has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  


REMAND

The veteran was afforded a VA audiological examination, 
including audiometric evaluation, in February 1998.  Based on 
the results of the February 1998 examination, the RO 
concluded that the bilateral hearing loss did not warrant a 
compensable rating.  

On VA Form 9 that was submitted in June 1998, the veteran 
asserted that the RO had not considered records of medical 
treatment at the VA Medical Center (VAMC) in Washington, D.C.  
The veteran requested that the records be obtained and 
considered by the RO in adjudicating his claim.  The RO 
responded with a letter asking the veteran whether his 
medical treatment at the Washington VAMC was subsequent to 
the February 1998 VA audiological examination.  The veteran 
did not respond to the RO's letter.  

Medical evidence subsequently submitted from the Martinsburg, 
West Virginia VAMC appears to either duplicate evidence 
already of record or predate the February 1998 VA 
audiological examination.  The RO did not attempt to obtain 
records of medical treatment of the veteran at the Washington 
VAMC.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Additionally, the Court 
has held that VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The records of medical treatment of the veteran at the 
Washington VAMC may be favorable to his claim, even if they 
predate the February 1998 VA audiological examination.  In 
any event, VA has constructive possession of VA medical 
records and may not fail to assist the veteran in developing 
his claim by declining to obtain and consider such records 
simply because, having identified the location of the records 
at issue, the veteran has not provided additional information 
about them.  Therefore, the Board concludes that relevant 
records of medical treatment of the veteran at the Washington 
VAMC must be obtained.  

The Board also notes that on May 11, 1999, VA announced 
amendments to VA's Schedule for Rating Disabilities 
pertaining to the criteria for evaluating diseases of the ear 
and other sense organs, to include disability from hearing 
loss.  64 Fed. Reg. 25202-25210 (1999) (to be codified at 
38 C.F.R. § 4.85-4.87).  The amended criteria became 
effective on June 10, 1999.  Under the amended criteria, when 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86). 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has not, 
to date, considered the veteran's claim under both the former 
and the amended criteria.  Such action should be taken to 
avoid prejudice to the veteran, especially in light of the 
fact that this case is being remanded to the RO for 
evidentiary development.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, if the claim is again denied, 
the RO must provide notice to the veteran of the amended 
schedular criteria, and afford him an opportunity to respond 
with argument/evidence.

In the event that the RO finds it necessary to further 
develop this claim, to include affording the veteran a 
contemporaneous and thorough VA examination in order to 
assess the current severity of the veteran's service-
connected hearing loss, such development should be 
undertaken.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999); Goss v. Brown, 9 Vet. App. 109. 114 (1996).  

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide information as to all medical 
treatment he has received, including VA 
medical treatment, for bilateral hearing 
loss in recent years.  All available 
medical records to include those from the 
Washington, D.C. VAMC should be obtained 
and permanently associated with the 
claims folder.  

2.  Following completion of the 
foregoing, if the RO concludes that it is 
necessary to afford the veteran another 
VA audiological examination, to include 
audiometric evaluation, such examination 
should be conducted.  The veteran's 
claims folder must be made available to, 
and be reviewed by, the examiner in 
connection with any VA audiological 
examination performed.  

3.  The RO should then review the 
veteran's claim for an increased rating 
for bilateral hearing loss.  The RO 
should determine whether the former or 
the amended criteria are most favorable 
to the veteran and apply those criteria 
which are most favorable to him.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include a recitation of the new 
and old rating criteria which should be 
considered in the readjudication of the 
veteran's claim.  They should then be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




